IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-13,444-13


                            IN RE DARIUS DURON ELAM, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 380350 IN THE 232nd DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he obtained post-conviction DNA testing pursuant

to Chapter 64 of the Texas Code of Criminal Procedure, that the results of such testing were returned

on February 19, 2014, but that the trial court has not conducted a hearing or made findings as to

whether, had the results been available during the trial of the offense, it is reasonably probable that

Relator would not have been convicted of the offense, as required by Article 64.04 of the Texas

Code of Criminal Procedure. Relator sought relief in the Fourteenth Court of Appeals, which denied

Relator’s petition for a writ of mandamus because Relator had not demonstrated that a motion for
                                                                                                    2

a hearing or findings was pending in the trial court or had been presented to the trial court, or that

the trial court has had reasonable time in which to rule on said motion. In re Elam, No. 14-14-

00826-CR (Tex. App. — Houston [14th Dist.] October 20, 2014).

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by stating whether or not Relator has filed

a motion for the trial court to conduct a hearing and make findings under Article 64.04 in Harris

County. If Relator has filed such a motion, the response shall state the date upon which such motion

was filed, and shall state whether or not the motion has been presented to the trial court, and if so,

when. If Relator has filed such a motion and the motion has been presented to the trial court, the

response shall state whether a hearing has been conducted and findings made. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: December 17, 2014
Do not publish